                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


LINDA CLARKE,

              Plaintiff,

v.                                                       Case No. 3:19-cv-401-J-34JRK

ANITA HENSLIN, individually, and
OCEAN ROMANCE, LLC, a Florida
limited liability company, doing business
as Pearl of the Sea Bed and Breakfast,

              Defendants.


                      ORDER AND STIPULATED FINAL JUDGMENT

       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 26;

Report) entered by the Honorable James R. Klindt, United States Magistrate Judge, on

February 13, 2020. In the Report, Judge Klindt recommends that the Joint Motion for

Approval of Settlement and Dismissal of the Case with Prejudice and Supporting

Memorandum of Law (Dkt. No. 25; Motion) be granted to the extent that the Court enter

an Order and Stipulated Final Judgment approving the parties’ settlement agreement and

that the case be dismissed with prejudice. See Report at 5. Neither party has filed

objections to the Report, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de

novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal
conclusions de novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th

Cir. 1994); United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1

(M.D. Fla. May 14, 2007).

       The Court has conducted an independent examination of the record in this case

and a de novo review of the legal conclusions. Plaintiff filed suit against Defendants for

overtime wage violations pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. (FLSA). See Complaint & Demand for Jury Trial (Dkt. No. 15). Thereafter, the

parties engaged in settlement negotiations, which resulted in a resolution of the issues and

claims raised in this case.      See Motion (Dkt. No. 25).    Upon review of the record,

including the Report, Motion, and Settlement Agreement, the undersigned concludes that

the settlement represents a “reasonable and fair” resolution of Plaintiff’s claims.

Accordingly, the Court will accept and adopt Judge Klindt’s Report.

       In light of the foregoing, it is hereby

       ORDERED:

       1.     The Report and Recommendation (Dkt. No. 26) is ADOPTED as the opinion

              of the Court.

       2.     The Joint Motion for Approval of Settlement and Dismissal of the Case with

              Prejudice and Supporting Memorandum of Law (Dkt. No. 25) is GRANTED

              to the extent that the Court enters this Order and Stipulated Final Judgment.

       3.     For purposes of satisfying the FLSA, the Settlement Agreement is

              APPROVED.

       4.     This case is DISMISSED WITH PREJUDICE.




                                                 -2-
      5.     The Clerk of the Court is directed to terminate any pending motions or

             deadlines as moot and close this file.

      DONE AND ORDERED in Jacksonville, Florida this 4th day of March, 2020.




ja

Copies to:

Counsel of Record




                                          -3-
